UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4412


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CRAIGORY LAMONT WYATT,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:09-cr-00192-REP-1)


Submitted:   February 10, 2011            Decided:    March 10, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig W. Sampson, BARNES & DIEHL, PC, Chesterfield, Virginia,
for Appellant.     Neil H. MacBride, United States Attorney,
Elizabeth C. Wu, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Craigory Lamont Wyatt, a convicted sex offender, was

charged with one count of failing to register and update his

registration as a sex offender under the criminal provision of

the Sex Offender Registration and Notification Act (“SORNA”),

18 U.S.C.A. § 2250 (West Supp. 2010). *              On appeal, Wyatt asserts

that the Attorney General violated the Administrative Procedure

Act (APA) when he made SORNA retroactive without the required

thirty-day comment period and that 18 U.S.C.A. § 2250(a)(2)(B)

exceeds    Congress’s   power    under      the    Commerce       Clause,   to   the

extent that it limits Wyatt’s right to travel.                We affirm.

            Wyatt filed a motion to dismiss the indictment in the

district   court,   arguing     that:    (i)      SORNA’s    criminal   provision

exceeded Congress’s power under the Commerce Clause; and (ii)

the Attorney General violated the APA, specifically 5 U.S.C.

§ 553 (2006) when he retroactively applied SORNA to offenders

who committed their crimes prior to the enactment of SORNA.                      In

denying Wyatt’s motion to dismiss the indictment, the district

court     recognized    that     Wyatt’s       legal        and    constitutional


     *
       SORNA was enacted on July 27, 2006, and created a federal
requirement that sex offenders register in each jurisdiction
where the individual resides, is employed, or is a student. See
42 U.S.C.A. § 16913(a) (West Supp. 2010).            SORNA also
criminalized   an  individual’s  failure   to  register.     See
18 U.S.C.A. § 2250(a).



                                        2
challenges to SORNA were foreclosed by this court’s decision in

United States v. Gould, 568 F.3d 459 (4th Cir. 2009), cert.

denied, 130 S. Ct. 1686 (2010).               Wyatt’s counsel conceded that

Gould resolved the legal challenges contained within the motion

to dismiss and stated that he was preserving the issues for

appeal.     The court denied Wyatt’s motion.              Wyatt pleaded guilty

pursuant to a written plea agreement, reserving his right to

appeal the district court’s denial of his motion to dismiss.

            As Wyatt conceded in the district court, this court

already     addressed    in    Gould     whether    the     Attorney    General’s

issuance of the regulations making § 2250 retroactive violates

the APA.      See Gould, 568 F.3d at 470 (recognizing that “the

Attorney    General     had   good   cause    to   invoke    the    exception     to

providing     the     30-day     notice”      required      under      the     APA).

Accordingly,    Wyatt’s       argument   is    foreclosed     by    this     court’s

holding in Gould.        See Scotts Co. v. United Indus. Corp., 315

F.3d 264, 271 n.2 (4th Cir. 2002) (“[A] panel of this court

cannot overrule, explicitly or implicitly, the precedent set by

a prior panel of this court.              Only the Supreme Court or this

court sitting en banc can do that.”).

            Wyatt also argues that Congress’s authority under the

Commerce Clause impinged on his fundamental right to travel.

This court expressly discussed the interaction of travel and

Congress’s power under the Commerce Clause in Gould, explaining

                                         3
that “Congress . . . has the authority to regulate persons in

interstate commerce, especially persons who move from the State

of conviction to another State and there fail to register, as

they use instrumentalities of interstate commerce.”                           Gould, 568

F.3d at 471 (internal quotation marks omitted).                      Moreover, SORNA

does not criminalize a sexual offender simply for engaging in

interstate     travel.       Rather,         as     we     explained,         “Congress,

motivated by a desire to prevent sex offenders from traveling

among the States to avoid state registration, used its commerce

power to enact a national program mandating stronger and the

more comprehensive registration system, as contained in SORNA.”

Id.    at   474.     Thus,      although       a    SORNA     violation        under    §

2250(a)(2)(B) requires interstate travel, it also requires “the

act of failing to register.”                 Id. at 470.            Accordingly, we

conclude    that   Gould   controls     this       issue    and     it   is    therefore

without merit.

            We therefore affirm the conviction.                     We dispense with

oral   argument    because      the    facts       and   legal      contentions        are

adequately    presented    in    the    materials          before    the      court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                         4